DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4, 6, and 9 have been cancelled. Claims 1 – 2 have been amended. Claims 3, 5, and 7 – 8 are as previously presented. Therefore, claims 1 – 3, 5, and 7 – 8 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 10/14/2021 has been entered. Applicant’s amendment overcomes the previously set-forth 112(a) and 112(b) rejections, as described below.
Applicant’s arguments with respect to the 112(a) rejection regarding the limitation “a plurality of electrode plates of uniformed thickness” are persuasive. Therefore the 112(a) rejection regarding this limitation is withdrawn, with the interpretation that the uniform thickness of the electrode plates (elements 58, 60, 62, and 64) is as shown in Fig. 3. Applicant has removed the limitation regarding wherein the plurality of apertures are “in a series of concentric configurations radiating distally from the center of each electrode plate ....” Therefore, the 112(a) rejection regarding this limitation is withdrawn. Applicant’s arguments with respect to the 112(a) rejection regarding the limitation “wherein said conductive fluid is water” are persuasive. Therefore the 112(a) rejection regarding this limitation is withdrawn.
Applicant has amended claim 1 such that the rejections regarding the terms “said housing” and “substantially” are withdrawn.
With respect to the 112(b) rejection regarding the limitation, “a plurality of electrode plates of uniformed thickness,” Applicant states, “the limitation is intended to indicate that each electrode plate in the plurality of electrode plates has the same thickness” [page 9 of Applicant’s remarks]. It is noted that the Examiner stated the following in the 112(b) rejection:

    PNG
    media_image1.png
    183
    783
    media_image1.png
    Greyscale

	Therefore, this 112(b) rejection is withdrawn, with the interpretation as described in (1) above, as indicated by the Applicant. That is, that each electrode plate in the plurality of electrode plates has the same thickness, indicating, for example, a first electrode plate has the same thickness as a second electrode plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton (US 1,941,584) in view of Kelly et al. (US 2016/0000262), Mendoza et al. (US 3,005,083), Wang et al. (CN 104110835), Rebouillat et al. (US 2013/0099182), Mahoney (US 2017/0153022), and Carlisle (NZ 510301). Although all references made to Wang are directed to the patent document listed above, machine translation of the original Chinese into English will be used to provide citations in English for ease of reference.
Regarding claim 1, Sexton discloses a direct high voltage fluid heater system comprising: 

an end plate (Fig. 1, “removable cover 48” [pg. 2, line 70-71]) removably attached to said first end of said first housing, said end plate and said first housing defining a first volume (see annotated Fig. 1); 
a plurality of electrode plates (Fig. 5, electrode plates 10 (also numbered as electrode plates 102, 104, 106, ..., 116, 118) [pg. 3, lines 95-99]) of uniformed thickness (since each electrode plate 102, 104, 106, ..., 116, 118 is an electrode plate 10, this indicates that electrode plate 102 has the same thickness as electrode plate 104, 106, ..., 116, and 118) within said first housing (see annotated Fig. 1) and having a plurality of apertures therethrough (Fig.3 shows an electrode plate 10 having a plurality of apertures therethrough), each electrode plate spaced a predetermined distance from each other (each electrode plate 10 is spaced from the other electrode plates 10 by at least “insulating rings or gaskets 20” [pg. 2, lines 11-12]), there being no contact between electrode plates (the “insulating rings or gaskets 20” provide insulation between each electrode plate such that there is no contact between electrode plates; [pg. 2, lines 11-12]); said plurality of apertures of one electrode plate in longitudinal alignment with said plurality of apertures of another electrode plate (see annotated Figs. 3 and 5, below);
an intake port (see annotated Fig. 1, annotated to show the intake port; note: while Fig. 1 shows water exiting the intake port, Sexton recites, “In the particular arrangement here shown, the fluid is supposed to enter at the bottom and pass out at the top of the heater, although the circulation may be in the reverse direction if desired” [pg. 4, lines 27-31]); 
an exhaust port at said second end of said first housing (see annotated Fig. 1); 
a plurality of feedthrough fittings (Fig. 1, terminals 76) in electrical communication with said plurality of electrode plates (terminals 76, which supply current to the electrode plates [pg. 3, lines 22-29]);
a high voltage tether (Fig. 2, bus bars 133-135 on panel 132; Figs. 1 and 4 also show panel 132) in electrical communication with said plurality of feedthrough fittings (Fig. 4 shows element(s) 139 of panel 132 electrically connected to terminals 76 via conductor(s) 140 [pg. 4, lines 133-146]); and 
a conductive fluid having an ionic content sufficient to facilitate resistive heating, said conductive fluid flowing through said first volume of said first housing (Fig. 1, water flows through the volume of the first housing; see also page 1, lines 17-26), said conductive fluid in electrical communication with said 

    PNG
    media_image2.png
    829
    775
    media_image2.png
    Greyscale

Annotated Fig. 1 of Sexton


    PNG
    media_image3.png
    586
    424
    media_image3.png
    Greyscale

Annotated Figs. 3 and 5 of Sexton

Sexton does not expressly disclose:
an intake port traversing said end plate;
an insulator covering the inside surface of said first housing;
a second housing removably attached to said first housing and forming a second volume therebetween, said second volume filled with an oil; 
said plurality of feedthrough fittings within said second volume of said second housing; and 
wherein said direct high voltage fluid heater system is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid.


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the intake port traverses the end plate. This is merely the simple substitution of one known positioning of the intake port (traversing the end plate, as disclosed by Kelly) for another known positioning of the intake port (located in proximity to but separate from the end plate, as disclosed by Sexton) to yield the predictable result of allowing fluid to enter the fluid heating system and a desired location. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient.“ MPEP § 2144.04-VI-C.

Mendoza is related to a water heater ([Title], [Col. 1, lines 8-9]). Mendoza discloses an insulator covering the inside surface of a housing (Fig. 3 shows housing 12, wherein “a liner 80 of insulating material covers part of the area of the walls and bottom of the housing and supports the lower stationary plate 53 .... there is an additional layer 84 of insulation between liner 80 and the inside surface of the walls of housing 12” [Col. 4, lines 6-14]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an insulator covering the inside surface of the first housing. This allows for providing insulation between the heated water within the housing and the environment outside the housing.

Wang is related to an electric water heater [0001]. Wang discloses a second housing (electric control box 5) removably attached to a first housing and forming a second volume therebetween (“electric control box 5 may also be provided between the right end cover 202 of the housing and the right end cover 102 of the inner tank” [0004]; “the right end cover 202 of the housing is provided with a maintenance opening 203, wherein the maintenance opening 203 and The position of the electric control box 5 corresponds. Thus, the electric control box 5 can be detected or replaced from the maintenance opening 203, thereby facilitating the maintenance of the electric water heater 100” [0001]), said second volume filled with an insulation material  (“the electric control box is filled with aerogel insulation blanket” 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second housing removably attached to said first housing and forming a second volume therebetween, said second volume filled with an insulation material, and a feedthrough fitting within said second volume of said second housing. This allows the electrical components that are located outside the first housing to be surrounded by an insulation material, thus preventing corrosion of the electrical components.
It is noted that while Wang does not expressly disclose a plurality of feedthrough fittings within said second volume of said second housing, Sexton discloses a plurality of feedthrough fittings as described above, and Wang discloses a feedthrough fitting within a volume of a second housing as described above. It would be obvious to include a plurality of feedthrough fittings within said second volume of said second housing, since “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04-VI-B.


    PNG
    media_image4.png
    868
    1485
    media_image4.png
    Greyscale

Annotated Fig. 1 of Wang

Wang does not expressly disclose wherein the insulation material is an oil.
Rebouillat is related to liquid compositions used as insulating means [Title]. Rebouillat solves the problems of providing an insulating material that can be used to surround electrical components [0002]. It is noted that while Applicant has not indicated a reason for filling the claimed second volume with an oil, it is presumed that the reason is to provide insulation between the electrical components. Rebouillat discloses oil as an insulating material [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the insulation material is an oil. This is merely the simple substitution of one known element (oil, as disclosed by Rebouillat) for another (aerogel, as disclosed by Wang) to achieve the predictable result of providing insulation between the electrical components within the second housing. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Mahoney discloses a fluid heater system that is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid (“The control circuitry 150 is connected: to the electrode water heater 100 via wiring 108.1, 108.2, 108.3 for providing electrical power thereto in a controlled fashion; the sensors 140, 142, and 144 via respective wiring 140A, 142A, and 144A for receiving sensor signals; and to user interface 152 for receiving user input data such as a desired water temperature. For example, the control circuitry 150 comprises a microprocessor for receiving the user input data and the sensor data and for controlling the provision of the electrical power to the electrode water heater 100 in dependence upon the user input data and the sensor data” [0036]; “The user interface comprises, for example, conventional knobs that are turned for determining the water flow and the temperature” [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said direct high voltage fluid heater system is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid. This allows a desired temperature to be maintained regardless of flow rate.

Carlisle is related to a “hot tub continuous flow water heater” [Abstract]. Carlisle discloses wherein an amount of energy transfer may be varied electronically (Carlisle discloses, “The controller 40 receives as inputs the temperature sensed by temperature sensor 38, the current measured by current sensor 34, and a signal from the ground fault detector 36. The controller 40 provides a control signal to control the power supply 32, i.e., the voltage input Vin, by adjusting the voltage input Vin in response to the sensed water temperature to maintain a predetermined water temperature. The controller 40 also serves to turn off the power supply 32 to cutoff the current supplied to the heating element 22 during certain abnormal conditions. The controller 40 may utilize the temperature measured by temperature sensor 38 to provide normal operating power supply control to maintain the predetermined water temperature” [page 5, lines 3-11]).


Sexton does not expressly disclose wherein said direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L; and wherein the energy transfer from said alternating current to said conductive fluid is instantaneous and occurs at 100% efficiency without inducing electrolysis.
However, these limitations are functional limitations drawn toward the intended use or manner of operating the claimed apparatus. Regarding the limitation, “wherein said direct high voltage fluid heater system is capable of producing power densities of at least 600kW/L,” the invention of Sexton is structurally capable of achieving the claimed power density, because the achieved power density depends on the amplitude of the voltage input to the system. In other words, the invention of Sexton is capable of being connected to an input voltage with an amplitude that would result in the claimed power density. The claimed invention does not recite any additional structure required to achieve the claimed power density. Regarding the limitation, “without inducing electrolysis,” it is noted that Sexton recites, “But inasmuch as the current is passing through the fluid, and the fluid is passing through the pipes of the distributing system, there is a possibility, in fact a probability, of current leaking through the water to the grounded pipe, and thence to the ground and through the ground to the transformer which is always grounded, thus possibly causing electrolysis where the current passes from the pipe to the ground and vice versa. To reduce this leakage to a negligible amount, the plates of the heater are connected in the manner shown in Fig. 5” (emphasis added) [page 3, lines 82-94]. Regarding the limitation, “wherein the energy transfer from said alternating current to said conductive fluid is instantaneous and occurs at 100% efficiency,” it is noted that “claim scope is not limited by claim language that ... does not limit a claim to a particular structure.” MPEP § 2111.04-I. Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The courts have held the following: “In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially 

In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein said direct high voltage fluid heater system is powered exclusively by alternating current,” “wherein said direct high voltage fluid heater system is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claim 2, Sexton / Mendoza does not expressly disclose wherein said insulator is comprised of a polyether ether ketone (PEEK) material.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07. Additionally, it is well known that PEEK is highly resistant to thermal degradation, which is a desirable property of a material utilized in a heated environment.

Claim 3, 5 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton / Kelly / Mendoza / Wang / Rebouillat / Mahoney / Carlisle in further view of Williams (US 3,946,197).
Regarding claim 3, Sexton discloses a transformer in electrical communication with said plurality of electrode plates (“wire or wires connected to plates (101) and. (119) and thence direct to the transformer” [pg. 4, lines 1-3]).
Sexton does not expressly discloses wherein said transformer is capable of producing 10kV phase-to-phase and 5kV phase-to-ground.
Williams is related to a “water heater operating at high tension (by which I mean a voltage in excess of 1 KV) and heating the water by direct passage of current between an electrode at high voltage and a counter electrode at earth potential, both immersed in the water” [Col. 1, lines 4-9]. Williams discloses a typical operating voltage “in the range of 11 to 13 KV” [Col. 2, lines 13-14].
While Williams does not expressly disclose wherein said transformer is capable of producing 10kV phase-to-phase and 5kV phase-to-ground, the courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said transformer is capable of producing 10kV phase-to-phase and 5kV phase-to-ground, ultimately allowing the fluid to be heated to a desired temperature in a desired amount of time.

Regarding claim 5, Sexton does not expressly disclose a ground fault interrupter circuit located between an exhaust fluid and protective earth ground, said ground fault interrupter circuit monitoring and detecting current flow between said first housing and said earth ground, and if said current flow is detected exceeding a pre- determined threshold, disconnecting said direct high voltage fluid heater system from mains power via a mechanical relay.
Carlisle discloses a ground fault interrupter circuit (Fig. 1, element 36) located between an exhaust fluid and protective earth ground (“included in the system is a ground fault detector 36 which is bonded or electrically connected to the outer conductive jacket of the electrical heating element. The 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ground fault interrupter circuit located between an exhaust fluid and protective earth ground, said ground fault interrupter circuit monitoring and detecting current flow between said first housing and said earth ground, and if said current flow is detected exceeding a pre- determined threshold, disconnecting said direct high voltage fluid heater system from mains power via a mechanical relay. This allows for “quickly detecting” and/or more quickly detecting an “abnormal condition in time to prevent damage from occurring to the system” [pg. 10, lines 20-21).

Regarding claim 7, Sexton discloses wherein said exhaust fluid is stripped of common mode voltage before exiting said first housing (Sexton states that differences in potential will exist between particular interior electrode plates (in order to achieve the desired heating), but that the electrode plates at the ends of the plurality of electrode plates are “of neutral or nearly neutral potential”, and that the tendency of current will be to flow between certain interior plates rather than between the end plates to ground [pg. 3, line 132 - pg. 4, line 26]; additionally, Sexton states, “But inasmuch as the current is passing through the fluid, and the fluid is passing through the pipes of the distributing system, there is a possibility, in fact a probability, of current leaking through the water to the grounded pipe, and thence to the ground and through the ground to the transformer which is always grounded, thus possibly causing 
Additionally, “claim scope is not limited by claim language that ... does not limit a claim to a particular structure.” MPEP § 2111.04-I. Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP § 2112.01-I.

Regarding claim 8, Sexton discloses wherein said conductive fluid is water (Fig. 1 shows “WATER” as the conductive fluid; that is, the term “WATER” is shown within elements 47 and 51).

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
1.  On page 11, Applicant states, “The plates in Sexton are not uniform in thickness throughout. Rather, the plates in Sexton are thinner in the middle portion and thicker at the outer portion and also contain grooves. ... In contrast, the plates in the present invention are of uniform thickness throughout.”
However, the claimed invention does not recite “uniformed thickness therethrough.” The Examiner previously rejected claim 1 as being indefinite regarding the limitation, “a plurality of electrode plates of uniformed thickness” (see the non-final rejection dated 4/14/2021, reproduced directly below):

    PNG
    media_image1.png
    183
    783
    media_image1.png
    Greyscale

Applicant responded [page 9 of Applicant’s remarks] by indicating that this limitation should be interpreted as described in (1) above (Applicant’s response reproduced directly below):

    PNG
    media_image5.png
    109
    647
    media_image5.png
    Greyscale

 However, on page 11 of Applicant’s remarks, Applicant appears to have taken the interpretation in (2). In view of Applicants statement that “the limitation is intended to indicate that each electrode plate in the plurality of electrode plates has the same thickness,” Applicant’s argument that “the plates in Sexton are thinner in the middle portion and thicker at the outer portion and also contain grooves” is irrelevant to the claimed invention, as the claimed invention does not require this. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.  Regarding the newly-added limitation, “said plurality of apertures of one electrode plate in longitudinal alignment with said plurality of apertures of another electrode plate” in claim 1, Applicant states, “Sexton does not have that the plurality of apertures of each electrode plate are in longitudinal alignment with said plurality of apertures of another electrode plate. Fig. 3 of Sexton demonstrates this is not the case. Rather, Sexton has no apertures in longitudinal alignment between adjacent plates” [page 11].
However, Figs. 3 and 5 of Sexton, shown below, indicate that the plurality of apertures 14 in one electrode plate 10 are in longitudinal alignment with the plurality of apertures 14 of another electrode plate 10. It is noted that while Applicant has argued, “Sexton has no apertures in longitudinal alignment between adjacent plates,” the claimed invention does not include the term adjacent.

    PNG
    media_image3.png
    586
    424
    media_image3.png
    Greyscale

Annotated Figs. 3 and 5 of Sexton

3.  On page 12-13, Applicant argues that, “Sexton does not teach each electrode plate spaced a predetermined distance from each other, there being no contact between electrode plates” [page 12], stating, ‘the “rims of the plates are provided on one side with an annular groove or recess 21, and on the other side with annular recesses 22 (Figs. 1 and 3).” Sexton, page 2, lines 13-16. Importantly, as the plates are forced tightly together, “the material of these gaskets will be forced into the grooves 21 and 22.” Sexton, page 2, lines 21-22’ [page 12].
However, while Applicant is correct that “the material of these gaskets will be forced into the grooves 21 and 22” as stated by Sexton, the gaskets 20 also provide separation between electrode plates such that there is no contact between electrode plates. See annotated Fig. 5, below, showing gasket 20 

    PNG
    media_image6.png
    500
    396
    media_image6.png
    Greyscale

Figs. 3 and 5 of Sexton, annotated

4.  On page 13, Applicant states, “Sexton does not teach an insulator covering the inside surface of said first housing. Applicant amended claim 2 to remove the limitation of “an insulator covering the inside surface of said first housing,” and incorporated same into claim 1. As Examiner acknowledged, Sexton does not teach or disclose this limitation. Action, at 13.”
As acknowledged by the Applicant, the Examiner has not relied on Sexton as disclosing an insulator covering the inside surface of said first housing.


However, while the fluid heater of Sexton is capable of utilizing either alternating current or direct current, when alternating current is utilized, it would be utilized exclusively. Applicant’s statement “that Sexton may also use direct current ... presents a large safety concern given the amount of voltage used in the present invention” is not relevant to the scenario when Sexton’s invention is utilizes alternating current. The fact that Sexton’s invention may utilize either alternating current or direct current, while Applicant’s invention utilizes only alternating current, does not detract from Sexton’s capability to utilize alternating current exclusively.
Applicant also states, ‘the present invention uses high voltage to generate high heat sufficient to penetrate ice containing sediment or debris. Application, at [0020]. At such high voltage, the use of direct current (or DC current) would cause electrolytic decomposition of the process fluid. Id., see, also, id., at [0021] (“Use of DC power in this application would result in an explosion as the DC current would dissociate the water into hydrogen and oxygen.”)’ [page 14]. Applicant further states, ‘In Sexton, decomposition of fluid is small when direct current (or DC current) is used such that use of DC current, according to Sexton, is practical. Sexton, at 1, ll. 51-55. This may be justified as Sexton does not teach or 
However, the potential problems to which Applicant refers (“electrolytic decomposition” and “an explosion”) are not relevant to the scenario when Sexton’s invention is utilizes alternating current. The fact that Sexton’s invention may utilize either alternating current or direct current, while Applicant’s invention utilizes only alternating current, does not detract from Sexton’s capability to utilize alternating current exclusively. In the scenario in which Sexton’s invention utilizes alternating current, electrolytic decomposition and a potential explosion are nonissues. It is further noted that when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP § 2114.
On page 14, Applicant states, ‘Sexton does not teach or disclose the limitation that “the energy transfer from said alternating current to said conductive fluid is instantaneous and occurs at 100% efficiency,” as recited in independent claim 1, as amended.’
However, this limitation is addressed as described in the rejection of claim 1, above. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
On pages 14-15, Applicant states, ‘Sexton fails to teach or disclose the absence of electrolysis. Rather, Sexton accounts for that possibility. Sexton, col. 6, Il. 82-91 (“But inasmuch as the current is passing through the fluid, and the fluid is passing through the pipes of the distributing system, there is a possibility, in fact a probability, of current leaking through the water to the grounded pipe, and ... thus possibly causing electrolysis where the current passes from the pipe to the ground and vice versa.”) (emphasis added). Thus, Sexton does not teach that its use of current, either DC or AC (even assuming using only AC), may be performed at high voltages levels “without inducing electrolysis,” as recited in 
However, regarding Applicant’s discussion of Sexton’s disclosure of “But inasmuch as the current is passing through the fluid, and the fluid is passing through the pipes of the distributing system, there is a possibility, in fact a probability, of current leaking through the water to the grounded pipe, and ... thus possibly causing electrolysis where the current passes from the pipe to the ground and vice versa,” it is noted that Sexton’s full citation is as follows: “But inasmuch as the current is passing through the fluid, and the fluid is passing through the pipes of the distributing system, there is a possibility, in fact a probability, of current leaking through the water to the grounded pipe, and thence to the ground and through the ground to the transformer which is always grounded, thus possibly causing electrolysis where the current passes from the pipe to the ground and vice versa. To reduce this leakage to a negligible amount, the plates of the heater are connected in the manner shown in Fig. 5” (emphasis added) [page 3, lines 82-94]. Regarding the limitation, “wherein the amount of said energy transfer may be varied electronically,” this limitation is newly added to the claim set.

Regarding the Kelly reference, Applicant states, on page 15, “Kelly is directed to a flow-through water heater for coffee makers used in commercial airplane flights. Kelly, col. 1, ll. 58-61. As aircraft power systems use a three-phase power system, so does the water heater in Kelly for compatibility. Kelly, col. 1, ll. 61-62. Further, the amount of water to be heated is necessarily limited to what may be accommodated inside a coffee pot. In contrast, in the present invention, the conductive fluid to be heated up by DC current is to be used for penetration of subglacial ice by passing high voltage, low current, AC power through a moving conducting fluid. Kelly, alone or combined with Sexton, would not work for the purposes of the present invention.”
However, Kelly is related to a fluid heater system. Kelly has been relied on as disclosing an intake port traversing an end plate, and an insulator, in the rejection of claim 1. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding the Wang reference, Applicant states, on page 16, “the control box in Wang’s water heater is not tantamount to disclosing a second housing, as recited in claim 1. ... Examiner also maintains Wang discloses a second volume filled with an insulation material, Action, at 9. However, this is not the same as claim 1’s limitation of said second volume filled with an oil.” The term “oil” does not encompass an aerogel insulation blanket, as disclosed in Wang. Thus, Wang fails to teach or disclose the limitations of “a second housing removably attached to said first housing and forming a second volume therebetween,” or that “said second volume [is] filled with an oil,” as recited in claim 1. This is not shown in Wang. Even if a second housing is structurally shown, Wang fails to teach or disclose each of the other limitations in independent claim 1.”
However, Wang discloses a second housing removably attached to a first housing and forming a second volume therebetween, as described in the rejection of claim 1. While Wang does not expressly disclose the use of an oil, this limitation has been addressed with the Rebouillat reference, above. Regarding Applicant’s statement that “Wang fails to teach or disclose each of the other limitations in independent claim 1,” one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant further states, “Respectfully, it would not have obvious to combine Wang’s water heater with the low power capability and limited amount of water (~12 cups) to be heated up and contained in a coffee pot in Kelly and the 1930s old fashioned, multi-plated electric heater of Sexton to come up with the present invention” [page 16].
However, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any 

Regarding the Rebouillat reference, Applicant states, on pages 16-17, “Applicant agrees with Examiner that Wang does not disclose said second volume filled with an oil,” as recited in claim 1. Examiner turns to Rabouillat [sic]. Examiner contends that the aerogel insulation blanket is an insulation material and, as such, is the equivalent of oil. Action, at 10. Applicant respectfully disagrees. Rabouillat is limited to describing liquid compositions used as insulating means within electrical devices. Rabouillat does not suggest or teach that an aerogel insulation blanket is structurally, or chemically or functionally the same as the oil in the present invention used to fill a second volume. Even if Rabouillat teaches that oil may be used as an insulating composition, Rabouillat fails to show that a blanket is tantamount to an oil.”
However, both the aerogel blanket disclosed by Wang and the oil disclosed by Rebouillat are used as insulating materials (see the rejection of claim 1 for description). As stated in the rejection of claim 1, the inclusion of wherein the insulation material is oil is merely the simple substitution of one known element (oil, as disclosed by Rebouillat) for another (aerogel, as disclosed by Wang) to achieve the predictable result of providing insulation between the electrical components within the second housing. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding the Mahoney reference, Applicant states, on page 17, ‘Examiner contends Mahoney discloses a fluid heater system that is feedback controllable to produce a constant output temperature regardless of flow rate of said conductive fluid. Applicant respectfully disagrees. Mahoney describes a water heater “receiving user input data such as a desired water temperature,” (Mahoney, at [0036]), but is silent on whether it is feedback controllable or any structure capable of performing same. Respectfully, it 
However, as described previously in the rejection of claim 1, Mahoney discloses, “The control circuitry 150 is connected: to the electrode water heater 100 via wiring 108.1, 108.2, 108.3 for providing electrical power thereto in a controlled fashion; the sensors 140, 142, and 144 via respective wiring 140A, 142A, and 144A for receiving sensor signals; and to user interface 152 for receiving user input data such as a desired water temperature. For example, the control circuitry 150 comprises a microprocessor for receiving the user input data and the sensor data and for controlling the provision of the electrical power to the electrode water heater 100 in dependence upon the user input data and the sensor data” [0036]; “The user interface comprises, for example, conventional knobs that are turned for determining the water flow and the temperature” [0038].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761